Name: 2012/44/EU: Commission Implementing Decision of 25Ã January 2012 on the rules applicable to veterinary checks to be carried out on live animals and products of animal origin entering certain French overseas departments from third countries (notified under document C(2012) 222) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: agricultural policy;  America;  trade;  animal product;  tariff policy;  agricultural activity
 Date Published: 2012-01-27

 27.1.2012 EN Official Journal of the European Union L 24/14 COMMISSION IMPLEMENTING DECISION of 25 January 2012 on the rules applicable to veterinary checks to be carried out on live animals and products of animal origin entering certain French overseas departments from third countries (notified under document C(2012) 222) (Only the French text is authentic) (Text with EEA relevance) (2012/44/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), and in particular Article 13 thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (2), and in particular Article 18 thereof, Whereas: (1) Directives 91/496/EEC and 97/78/EC detail specific requirements for veterinary checks on each consignment of live animals and products of animal origin coming from a third country and destined to the Union in a Union approved border inspection post (BIP). (2) Article 13 of Directive 91/496/EEC permits special rules for checks to be carried out on live animals imported for slaughter and intended for local consumption and of breeding or production animals, for use in remote parts of Member States. These rules require that plans describing the nature of the checks to be carried out have to be submitted to the Commission. These plans must specify the checks carried out to prevent animals introduced into the remote regions concerned or products derived from those animals being dispatched under any circumstances to other parts of Union territory. (3) Article 18 of Directive 97/78/EC permits special rules for checks to be carried out on products of animal origin imported for local use in remote parts of, amongst others, the French Republic. These rules require that plans describing the nature of the checks to be carried out have to be submitted to the Commission. These plans must specify the checks carried out to prevent products of animal origin being introduced into the remote regions concerned being dispatched under any circumstances to other parts of Union territory. (4) Commission Regulation (EC) No 136/2004 of 22 January 2004 laying down procedures for veterinary checks at Community border inspection posts on products imported from third countries (3) and Commission Regulation (EC) No 282/2004 of 18 February 2004 introducing a document for the declaration of, and veterinary checks on, animals from third countries entering the Community (4) are detailing the procedures for notification of and the veterinary checks on products of animal origin and live animals and the Common Veterinary Entry Documents (CVEDs), which have to be used to document the results of the veterinary checks on such consignments. (5) The French authorities have submitted respective plans to the Commission for certain entry points located in the French overseas departments Guadeloupe, Martinique and French Guiana. (6) The French plans demonstrate that all consignments of live animals or products of animal origin are required be presented for import at designated entry points in the departments, where they are subject to veterinary checks. The plans demonstrate that when implemented the dispatch of consignments into other parts of Union territory, which do not comply with the requirements of relevant Union legislation, is effectively prevented. This is achieved by the stamping on the CVEDs of live animals or products of animal origin approved for import into the departments that they are restricted for use only in the territory of the relevant department. Importers are informed that it is not possible to dispatch these live animals, products derived from them, or products of animal origin to other parts of Union territory and the competent authorities of the French overseas departments monitor this requirement when approving intra-trade certificates. (7) The French plans detail as well the infrastructure of the facilities with sufficient large premises allowing for hygienic sampling and the equipment necessary to carry out the veterinary checks required to verify that Union public and animal health requirements for live animals and products of animal origin are being met. In addition, there are premises and cold stores for storage of consignments sampled, detained or inspected in place and additionally, for live animals, appropriate facilities to house them pending the results of any checks carried out. (8) The French plans detail that sufficient numbers of veterinary and technical staff are available to carry out the veterinary checks as provided for by Articles 4 of Directives 91/496/EEC and 97/78/EC and in accordance with provisions set out in Annex I to Regulation (EC) No 136/2004 and in Regulation (EC) No 282/2004. (9) While in general veterinary checks have to be carried out on all consignments of products of animal origin, Article 10 of Directive 97/78/EC allows for the reduction of the frequency of physical checks on certain products of animal origin, which are listed together with the relevant frequency for physical checks in Annexes I and II to Commission Decision 94/360/EC of 20 May 1994 on the reduced frequency of physical checks of consignments of certain products to be implemented from third countries, under Council Directive 90/675/EEC (5). To be consistent with the veterinary checks at Union borders, these reduced frequencies may be applied for the veterinary consignments destined to the three French overseas departments. (10) The Unions Trade Control and Expert System (Traces) set up by Commission Decision 2004/292/EC of 30 March 2004 on the introduction of the Traces system (6) provides that Member States are to introduce and start using Traces in particular for consignments of live animals and products of animal origin coming from non-Union countries. (11) The use of the Traces system for imports of live animals and products of animal origin requires the issue of a CVED for each consignment presented for introduction. These documents should be used to ensure that such imported consignments of live animals, or products of animal origin are not dispatched to other parts of the Union territory and are for local use only. (12) The entry points in the French overseas departments Guadeloupe, Martinique and French Guiana should thus be identified and the requirements for their operation should be specified in this Decision. (13) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 For the purposes of Article 13 of Directive 91/496/EEC and Article 18 of Directive 97/78/EC, the authorised entry points in the French overseas departments Guadeloupe, Martinique and French Guiana shall be as listed in the Annex to this Decision. Article 2 1. Each entry point listed in the Annex shall be under the responsibility of a competent authority with official veterinarians and designated technicians at its disposal, if necessary. 2. Each entry point shall have all the facilities, equipment and staff necessary to carry out veterinary checks on consignments of live animals or products of animal origin they are designated to receive. Article 3 The importer or his representative must: (1) notify the competent authority responsible for the entry point before the physical arrival of the consignment of products using the first part of the CVED in accordance with Article 2 of Regulation (EC) No 136/2004 and using the Traces system in accordance with Article 3 of Decision 2004/292/EC; (2) give one working days notice to the competent authority where live animals are to be presented specifying the number, nature and estimated time of arrival and using the first part of the CVED in accordance with Article 1 of Regulation (EC) No 282/2004 and using the Traces system in accordance with Article 3 of Decision 2004/292/EC; (3) keep a register approved by the competent authority showing the quantities of products or animals imported and the name and address of the purchaser(s); (4) inform the purchaser(s) that the products derived from the animals or products of animal origin imported are for local consumption only and for breeding and production animals they must not be dispatched under any circumstances to other territories of the Union; (5) inform the purchaser(s) that, in the case of resale, the purchaser(s) must inform the new purchaser(s) where the latter is a commercial operator that the products are for local consumption only and for breeding and production animals they must not under any circumstances be dispatched to other parts of the Union territory. Article 4 1. The official veterinarian, assisted by designated technicians shall carry out the checks at the entry points listed in the Annex to this Decision in accordance with Articles 4 of Directive 91/496/EEC and 97/78/EC and in accordance with provisions set out in Annex I to Regulation (EC) No 136/2004 and in Regulation (EC) No 282/2004. 2. Physical checks may be carried out on certain products of animal origin in the frequency set out in Annexes I and II to Decision 94/360/EC. 3. The official veterinarians shall ensure that all data contained in the CVED for live animals and products of animal origin presented for import is entered into the Traces system in accordance with Article 3(2) of Decision 2004/292/EC. 4. The official veterinarians shall ensure that after the veterinary checks are carried out, the relevant CVED issued is stamped to indicate that the animals or products of animal origin may only be for local use and must not under any circumstances be dispatched to other parts of the Union territory. 5. The official veterinarian shall make regular inspections of the places of housing/storage of the imported animals or products of animal origin to verify that public and animal health requirements are maintained and the consignments are not dispatched to other parts of the Union territory. Article 5 The provisions laid down in Directive 91/496/EEC, except those in Article 6, and in Directive 97/78/EC, except those in Article 6, shall continue to apply. Article 6 The French authorities shall take the appropriate administrative or penal measures against any infringements of this Decision committed by a natural or legal person. Article 7 This Decision shall enter into force on the 1 March 2012. Article 8 The Decision is addressed to the French Republic. Done at Brussels, 25 January 2012. For the Commission John DALLI Member of the Commission (1) OJ L 268, 24.9.1991, p. 56. (2) OJ L 24, 30.1.1998, p. 9. (3) OJ L 21, 28.1.2004, p. 11. (4) OJ L 49, 19.2.2004, p. 11. (5) OJ L 158, 25.6.1994, p. 41. (6) OJ L 94, 31.3.2004, p. 63. ANNEX LIST OF AUTHORISED ENTRY POINTS 1 2 3 4 5 Guadeloupe  port de Baie-Mahault FR09600 P HC, NHC Guadeloupe  aÃ ©roport des Abymes FR09600 A HC, NHC-NT Martinique  port de Fort-de-France FR09700 P HC, NHC-T(CH), NHC-NT Martinique  aÃ ©roport AimÃ © CÃ ©saire FR09700 A HC-T(CH), HC-NT, NHC-T(CH), NHC-NT O, E French Guiana  St Georges de lOyapock FR09800 R HC, NHC O Notes and abbreviations: 1 = Name 2 = Traces Code of the Local Veterinary Unit 3 = Type: A = Airport, P = Port, R = Road 4 = Products: HC = All products for human consumption NHC = Other products not for human consumption NT = No temperature requirements T = Frozen/Chilled products T(FR) = Frozen products T(CH) = Chilled products 5 = Live animals: E = Registered equidae as defined in Directive 90/426/EEC (1) O = Other live animals (including zoo animals) than E and U (Ungulates such as cattle, pigs, sheep, goats, wild and domestic solipeds) (1) Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and import from third countries of equidae (OJ L 224, 18.8.1990, p. 42).